DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Reasons for Allowance
Claims 1, 4-8, 11, 14, 17 & 20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, “…wherein the abutting inner peripheral surface has a circular shape centered on the axis in a sectional view orthogonal to the axis, wherein the top portion of each of the core convex portions has an outer diameter corresponding to an inner diameter of the abutting inner peripheral surface and has a cylindrical surface shape fitting onto the abutting inner peripheral surface over the peripheral direction, wherein the casing includes: a first casing that has a first cylindrical portion having, as the inner peripheral surface, the abutting inner peripheral surface and a tapered inner peripheral surface expanding in diameter from the abutting inner peripheral surface toward the one side in the axial direction, and that has a first bottom portion closing the first cylindrical portion from the other side in the axial direction, and a second casing that has a second cylindrical portion fitted to the first cylindrical portion from an inside of the first cylindrical portion and a second bottom portion closing the second cylindrical portion from the one side in the axial direction; and wherein the second cylindrical portion includes: a fitting inner peripheral surface having an inner diameter corresponding to the outer peripheral surface of the core main body and fitted to the outer peripheral surface of the core main body.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN R PEREZ/Examiner, Art Unit 2839